DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HISADA et al. US 2012/0221197 A1.
Regarding claim 1, HISADA discloses a motor electric driveline, comprising: a transmission having an input ((RS1) and an output (O), a power take-off (CMC), a first electric motor (MG1) drivingly engaged or selectively drivingly engaged with the input of the transmission, a second electric motor (MG2), a first clutching device (CL1), and a second clutching device (CL2), wherein the second electric motor is selectively drivingly engaged with the input of the transmission through the first clutching device, and wherein the second electric motor is selectively drivingly engaged with the PTO through the second clutching device.
Regarding claim 2, HISADA discloses at least one input device, such as a pedal, a knob, a switch (Se3, Fig. 3), a joystick, a lever, or the like, for opening and closing the first clutching device and/or for opening and 
Regarding claim 3, HISADA (see Fig. 2) discloses an electronic control unit (ECU) configured to control the first clutching device and the second clutching device based on at least one of or all of: a current transmission input speed and/or a requested transmission input speed, a current transmission input torque and/or a requested transmission input torque, a current transmission input power and/or a requested transmission input power, a current PTO speed and/or a requested PTO speed, a current PTO torque and/or a requested PTO torque, a current PTO power and/or a requested PTO power.
Regarding claim 4, HISADA discloses the ECU is configured or programmed to close the first clutching device or to keep the first clutching device closed to drivingly engage both the first electric motor and the second electric motor with the input of the transmission if or when the current transmission input speed or the requested transmission input speed exceeds an upper transmission input speed threshold, and/or if or when the current transmission input torque or the requested transmission input torque exceeds an upper transmission input torque threshold, and/or if or when the current transmission input power or the requested transmission input power exceeds an upper transmission input power threshold.
Regarding claim 5, HISADA discloses the ECU is configured or programmed to control the second electric motor and to synchronize a speed of the second electric motor with a current transmission input speed before or right before closing the first clutching device to drivingly engage the second electric motor with the input of the transmission through the first clutching device.
Regarding claim 6, HISADA discloses the ECU is configured or programmed to open the first clutching device or to keep the first clutching device open to drivingly disengage the second electric motor from the input of the transmission if or when the current transmission input speed or the requested transmission input speed is or falls below a lower transmission input speed threshold, and/or 
Regarding claim 7, HISADA discloses the ECU is configured or programmed to open the second clutching device or to keep the second clutching device open to drivingly disengage the second electric motor from the PTO if or when the current transmission input speed or the requested transmission input speed exceeds an upper transmission input speed threshold, and/or if or when the current transmission input torque or the requested transmission input torque exceeds an upper transmission input torque threshold, and/or if or when the current transmission input power or the requested transmission input power exceeds an upper transmission input power threshold.
Regarding claim 8, HISADA discloses the ECU is configured or programmed to close the second clutching device or to keep the second clutching device closed to drivingly engage the second electric motor with the PTO if or when the current transmission input speed or the requested transmission input speed is or falls below a lower transmission input speed threshold, and/or if or when the current transmission input torque or the requested transmission input torque is or falls below a lower transmission input torque threshold, and/or if or when the current transmission input power or the requested transmission input power is or falls below a lower transmission input power threshold.
Regarding claim 9, HISADA discloses (see paragraphs 0073-0074) the ECU is configured or programmed to close the second clutching device or to keep the second clutching device closed to drivingly engage the second electric motor with the PTO if or when the current PTO speed or the requested PTO speed exceeds a PTO speed threshold, and/or if or when the current PTO torque or the requested PTO torque exceeds a PTO torque threshold, and/or if or when the current PTO power or the requested PTO power exceeds a PTO power threshold.
claim 10, HISADA discloses the ECU is configured or programmed to open the second clutching device or to keep the second clutching device open to drivingly disengage the second electric motor from the PTO or to keep the second electric motor disengaged from the PTO if or when the current PTO speed or the requested PTO speed is or falls below a PTO speed threshold, and if or when the current PTO torque or the requested PTO torque is or falls below a PTO torque threshold and if or when the current PTO power or the requested PTO power is or falls below a PTO power threshold.
Regarding claim 11, HISADA discloses when the second clutching device is open the ECU is configured or programmed to control the second electric motor and to synchronize a speed of the second electric motor with the current PTO speed before or right before closing the second clutching device to drivingly engage the second electric motor with the PTO through the second clutching device.
Regarding claim 14, HISADA discloses the ECU is configured to simultaneously close the first clutching device and the second clutching device to drivingly engage the PTO with the input of the transmission to allow energy or torque to be transferred between the PTO and the input of the transmission.
Regarding claim 15, HISADA discloses an electric vehicle, comprising: the motor electric driveline of claim 1, and a vehicle output including a ground engaging structure, such as one or more wheels, drivingly engaged or selectively drivingly engaged with the output of the transmission.
Regarding claim 16, HISADA discloses a method of operating the motor electric driveline of claim 1, the method comprising controlling the first clutching device and the second clutching device based on at least one of or all of: a current transmission input speed and/or a requested transmission input speed, a current transmission input torque and/or a requested transmission input torque, a current transmission input power and/or a requested transmission input power, a current PTO speed and/or a requested PTO speed, a current PTO torque and/or a requested PTO torque, and a current PTO power and/or a requested PTO power.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659